I am 
honoured to be afforded the opportunity to address the 
General Assembly at its sixty-third session. I also wish 
to extend my sincere congratulations to Mr. D’Escoto 
Brockmann on his election to the presidency. I am 
convinced that his wealth of experience, garnered over 
the years in the different capacities in which he has 
served and his strong conviction of the importance of 
multilateralism and respect for international law, will 
be brought to bear in a most positive and productive 
way on the proceedings of the session. Further, 
Trinidad and Tobago is gratified that Nicaragua and, by 
extension, Central America, has been graced with the 
distinct honour of guiding the work of the sixty-third 
session. 
 At the same time, my delegation wishes to 
express our heartfelt appreciation and admiration for 
the way in which His Excellency Srgjan Kerim of the 
former Yugoslav Republic of Macedonia conducted the 
affairs of the General Assembly during the last session. 
 The Secretary-General must be commended, 
particularly for his untiring efforts in ensuring that 
humanitarian relief is brought to thousands of victims 
of natural disasters, including in the Caribbean. Given 
the increasing frequency and ferocity of hurricanes and 
other similar climatic phenomena, there is dire need for 
the provision of early warning systems and capacity-
building programmes in vulnerable regions like the 
Caribbean, aimed at enhancing planning and 
preparedness and at mitigating the effects of such 
disasters. We applaud all efforts to bring relief to those 
affected. 
 The President returned to the Chair. 
 The recent disasters bring into sharp focus the 
imperative of purposeful action on the problems of 
climate change at the national, regional and 
international levels. Trinidad and Tobago is committed 
to adopting concrete measures aimed at reducing its 
levels of greenhouse gas emissions, while at the same 
time promoting balanced industrialization and 
environmental sustainability. 
 Notwithstanding its current healthy endowment 
of hydrocarbon resources, Trinidad and Tobago 
recognizes the need to promote clean energy 
alternatives, the development of new and renewable 
energy options and the proper protection and 
management of the nation’s forests. Indeed, the 
Government is putting into effect appropriate policies 
for substantial results in that area. We hope to achieve 
meaningful progress, in cooperation with development 
partners within the public and private sectors, both 
locally and internationally, and with civil society. 
 Cooperation at the international level is also 
indispensable to efforts aimed at addressing the current 
energy crisis. Trinidad and Tobago is seeking to partner 
with its African friends in order to, among other things, 
identify ways of developing long-term strategies for 
the sustainable development and utilization of their 
energy resources. That is in keeping with the pledge 
made by The Honourable Patrick Manning, Prime 
Minister of the Republic of Trinidad and Tobago, in 
2007, when he addressed the eighth Summit of the 
African Union, in Ethiopia. Since then, discussions 
have ensued with individual African States and with 
the Economic Community of West African States 
(ECOWAS), to advance the initiative. The Government 
of Trinidad and Tobago is eager to work assiduously 
towards the attainment of our common objectives. 
 Trinidad and Tobago firmly believes that the 
United Nations must take the lead in the management 
of the global food crisis, in which we are confronted 
with a situation of losing thousands to hunger on an 
almost daily basis. We embrace the various multilateral 
initiatives to address that grave challenge, including 
the establishment by the Secretary-General of the 
High-Level Task Force on the Global Food Security 
Crisis in April 2008 and the adoption of its 
Comprehensive Framework for Action. 
 The eradication of extreme poverty and hunger is 
one of the Millennium Development Goals (MDGs) to 
be achieved by 2015. We cannot allow the threat posed 
by the global food crisis to reverse the strides made so 
far by many developing countries to achieve that Goal. 
We must utilize all the resources at our disposal, 
including a recommitment to the Food and Agriculture 
 
 
27 08-53129 
 
Organization of the United Nations (FAO), which was 
established to help developing countries and countries 
in transition modernize and improve agriculture and 
fisheries practices and to ensure good nutrition for 
their citizens. We must work in concert to provide that 
institution with the resources necessary to discharge 
effectively its mandates. If we fail to win the war 
against that common enemy, we will be compromising 
the right to food and by extension the right to life of 
millions of people. 
 The Government of Trinidad and Tobago has 
embraced a number of key policy initiatives that are 
designed to guarantee our citizens access to food of 
sufficient quality and quantity and to reduce the impact 
of the food crisis. Thousands of acres have been made 
available for diversified agricultural production. In 
addition, capital is accessible to farmers through our 
national Agricultural Development Bank. 
 Trinidad and Tobago recognizes that food 
security must also be pursued in the context of the 
Caribbean Community (CARICOM) Single Market and 
Economy, which provides the opportunity for the 
integration of production and cross-border investment 
in agricultural production in those countries which 
have greater agricultural potential and resources. The 
Government of Trinidad and Tobago therefore hosted, 
jointly with the CARICOM secretariat and the Food 
and Agriculture Organization, a regional agriculture 
donor conference in June 2007. 
 Similarly, like poverty and hunger, terrorism 
remains a major scourge on our societies and poses a 
direct threat to democratic institutions. It undermines 
the rule of law, infringes human rights and generally 
affects the well-being of its victims. Trinidad and 
Tobago is convinced that members of the international 
community must embrace multilateral solutions in the 
fight against terrorism. We remain committed to the 
United Nations Global Counter-Terrorism Strategy, 
which is complementary to our own efforts to combat 
terrorism. 
 Trinidad and Tobago views the reform of the 
Security Council as indispensable to the transformation 
and further democratization of the United Nations. As a 
small island developing State, Trinidad and Tobago 
wishes to reiterate its position on Security Council 
reform, which emphasizes the need for, among other 
things, equity of access for small States to the Security 
Council and the need for representation of all regions 
of the world in its permanent membership. Failure to 
reform the Security Council could serve to undermine 
that organ’s authority as the body with the primary 
responsibility for the maintenance of international 
peace and security, as well as its ability to discharge its 
other obligations under Chapter VII of the Charter of 
the United Nations. 
 Trinidad and Tobago is convinced that the United 
Nations remains the principal vehicle for meaningful 
exchanges between members of the international 
community on matters of international concern. Such 
deliberations, in our view, constitute the bedrock of the 
democratization of the United Nations system and are 
for us a priority consideration. We recognize therefore 
the great value of the informal consultations on 
system-wide coherence aimed at making the 
Organization deliver as one. 
 Further progress on that issue during the current 
session is imperative for the United Nations 
development system to be able to provide Member 
States, particularly developing countries, with the 
assistance required to achieve the Millennium 
Development Goals and the other internationally 
agreed development goals. 
 The Government of Trinidad and Tobago has 
charted a development policy to achieve the MDGs 
within the stipulated period, as well as to transform the 
country to developed status by the year 2020. The pace 
of economic growth over the past decade has 
fortunately enabled us to surpass MDG targets in 
achieving universal primary education, promoting 
gender equality, empowering women and significantly 
reducing the level of poverty. 
 Trinidad and Tobago’s development strategy 
exceeds the MDG targets in some respects. The 
Government of Trinidad and Tobago has been able to 
provide free secondary and tertiary education to its 
citizens. In addition, 30 per cent of our cabinet 
ministers and members of parliament are women. 
 Regrettably, for many developing States, the 
achievement of the MDGs within the stipulated period 
appears to be elusive. We therefore urge all 
development partners to honour their commitments and 
pledges already agreed upon. 
 Another important international process to which 
Trinidad and Tobago attaches great importance is the 
review of the implementation of the Monterrey 
  
 
08-53129 28 
 
Consensus on Financing for Development, which will 
be addressed at a follow-up international conference in 
Doha, Qatar, in November. The Monterrey Consensus, 
adopted by heads of State or Government in 2002, 
called for the mobilization of resources to assist 
developing countries in meeting the MDGs and 
recognized the importance of coherence and 
consistency within and among the international 
monetary, financial and trading systems in support of 
overall development. While there have been some 
advances under the key pillars of financing for 
development, they have not been sufficiently 
far-reaching. In the light of the current financial crisis, 
the timing for the convening of the follow-up 
conference is most timely and presents an opportunity 
for the forging of global partnerships in a spirit of 
solidarity. A key component for success will be an 
ongoing engagement between Governments and all 
stakeholders, including the private sector and civil 
society. 
 Trinidad and Tobago is committed to the regional 
integration movement of CARICOM and has continued 
to provide economic assistance to our CARICOM 
partners within the ambit of that multilateral 
framework and other bilateral arrangements. One such 
arrangement is Trinidad and Tobago’s Petroleum 
Development Fund, a facility that only recently was 
drawn upon to provide substantial assistance to some 
of our Caribbean neighbours in the aftermath of recent 
hurricanes. Another is the CARICOM Trade Support 
Programme, a comprehensive loan facility of $16.5 
million that is aimed at improving the trade capacity of 
CARICOM States by providing assistance in the 
diversification of their economies and in improving 
trade capacity. 
 The Caribbean also falls prey to the nefarious 
trade in narcotics, to which the illegal proliferation of 
small arms and light weapons is linked. In an effort to 
confront these challenges, we have concluded with our 
neighbours the CARICOM Maritime and Air Space 
Security Cooperation Agreement to protect our borders 
from illegal activities. We recognize, however, the 
important role of the United Nations as the premier 
multilateral forum in providing assistance in areas such 
as capacity-building to augment our own resources. For 
the States of the Caribbean, a critical aspect of 
disarmament is the eradication of the illegal trade in 
small arms. Trinidad and Tobago therefore calls for 
urgent action to complete the work on the elaboration 
of an arms trade treaty. 
 In the context of our efforts to address the 
challenge, we also wish to call again for consideration 
to be given to the inclusion of international drug 
trafficking as one of the crimes within the jurisdiction 
of the International Criminal Court (ICC). 
 It is of great significance to us that the very year 
we celebrate the tenth anniversary of the adoption of 
the Rome Statute of the ICC, we also commemorate the 
sixtieth anniversary of the adoption of the Universal 
Declaration of Human Rights. Since its establishment, 
the ICC has been able to attract 100 States parties, 
issue arrest warrants and begin trials of persons 
accused of committing crimes of major concern to the 
international community. The perpetrators of genocide, 
crimes against humanity and war crimes show flagrant 
disregard for the human rights of their victims, as well 
as for human rights law and humanitarian law, none of 
which should go unpunished. 
 The United Nations has played a seminal role in 
the promotion and development of international law, 
which has contributed to the maintenance of 
international peace and security and friendly relations 
among States. As a small State, Trinidad and Tobago 
views adherence to and respect for the rule of law as a 
bulwark against intrusions that could affect our 
territorial integrity, independence and economic 
development and the general well-being of our 
citizens. However, we are conscious of the need for 
international cooperation in the implementation of 
international legal obligations under various 
conventions that provide mutual benefits to Member 
States. 
 One area of which the United Nations can be 
justly proud is the conclusion of the United Nations 
Convention on the Law of the Sea. The Convention has 
worked well since its adoption and entry into force, 
and it has provided legal certainty to activities carried 
out by States in different maritime zones. In keeping 
with our obligations under the Convention, Trinidad 
and Tobago is in the process of completing work on its 
submission to the Commission on the Limits of the 
Continental Shelf by May 2009 to extend its 
continental shelf jurisdiction beyond 200 nautical miles 
from the baselines from which the breadth of the 
territorial sea is measured. We do so with full respect 
 
 
29 08-53129 
 
for the sovereign right of other coastal States to make 
similar submissions to the Commission. 
 Our region is home to the International Seabed 
Authority, which is located in Jamaica. The Authority’s 
mandate is derived from the Convention, and it is 
entrusted with the responsibility to administer the 
resources of the International Seabed Area, which is 
the common heritage of mankind. As in previous years, 
we again call on all members of the Authority to make 
every effort to attend its meetings. 
 In conclusion, Trinidad and Tobago wishes to 
reaffirm its faith in and commitment to multilateralism 
at the regional, hemispheric and international levels. 
Dialogue among States must always be the preferred 
option for solving the myriad problems that we face in 
an increasingly complex international environment. It 
is in recognition of this importance that Trinidad and 
Tobago has taken the bold decision to host in 2009 
both the Summit of the Americas and the 
Commonwealth Heads of Government Meeting. 
Dialogue in those two bodies, which are microcosms of 
the United Nations, could also influence discussions at 
the United Nations, an institution that we must 
continue to transform, guard and protect, in order to be 
able to bequeath it to future generations. 